
	

114 SJ 12 IS: Proposing an amendment to the Constitution of the United States relative to marriage.
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		1st Session
		S. J. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2015
			Mr. Cruz introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relative to marriage.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress:
			
				
					 —
					
						1.
 The United States and each State, territory, and possession thereof shall have the power to define marriage as limited to the union of one man and one woman. Nothing in this Constitution shall be construed to require that marriage or the legal incidents thereof be conferred upon any union other than the union of one man and one woman or to require that a State recognize a marriage that was licensed in another State. No decision or order of any court to the contrary, including any decision or order issued before the date of ratification, shall have any force or effect.
					.
		
